DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlemminger, DE 2410806 A1 (see also English translation) in view of Conger, US 129,935.
	Schlemminger discloses a dust pan having a receptacle for receiving and collecting debris (1, 2; see Figures 1-2), and having a lifting strap extending over the receptacle (4, Figure 1), a broom having bristles (unlabeled, Figure 1), and an upper section of the broom having a connector thereon (9), wherein the connector is used to engage said strap and lift said dust pan having debris without the person having to bend their back to lift up the dust pan (see Figures, 
	Conger teaches a connecting structure to temporarily secure a broom having bristles (D) to a dust pan (A), the connecting structure includes a broom having a hook mounted thereon (m), the hook engages a notch-like staple fastened to the dust pan (d).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the connector feature of the broom of Schlemminger for a hook and to modify the notch of the strap of Schlemminger to receive a hook, as the hook and notch connection successfully secures a broom and dust-pan as taught by Conger.
2.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlemminger, DE 2410806 A1 (see also English translation) and Conger, US 129,935 in view of DeMars, US 5,379,481.
	Schlemminger and Conger disclose all elements previously discussed above, however the dust pan does not have a rectangular or circular shape. It is noted that MPEP 2144.04 (IV) states that In re Dailey, the court held that the configuration of an object shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.
	DeMars teaches a dust pan (12) and broom (14) that are secured together at an upper portion on their handles (at 42, Figure 1), the dust pan is rectangular in shape (Figures 1-3).
.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Coffey, US 4,048,692 discloses a rectangular dust pan having a receptacle for receiving and collecting debris (1; receptacle formed between body and walls 2, 3, 5, 7 and 27; see Figures), and having a lifting strap extending over the receptacle (11), a broom having bristles (100, Figures 5 and 7). In Coffey the broom is held to the dust pan and lifting strap by being held directly by the strap (Figure 5; Column 4 Line 66 to Column 5 Line 2), the broom does not have a hook. 
	Ennis, US 419,115 teaches a dust pan (B) for a broom (see Figure 1, the broom G is shown in dotted lines), the dust pan has a circular shape (Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg